DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Remarks
This action is in response to the Amendments filed 07/20/2022.
Claims 1-18, 27, 28, and 30-33 are pending.
Response to Arguments
Applicant’s arguments, see page 10, with respect to the objection of claims 13 and 30 have been fully considered and are persuasive.  The objection of claims 13 and 30 has been withdrawn. 
Applicant’s arguments, see pages 10-12, with respect to the rejection of claims 1-18, 27, 28, 30, and 31 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 13 have been amended to include “electrocardiogram (ECG) sensing electrodes”, “the information alert comprises at least one recommended change to the drug administered to the patient or the corresponding dosage information,” and  “wherein the at least one recommended change to the drug administered to the patient or the corresponding dosage information is based on a predetermined relationship between the drug prescription information and the ECG information for the patient”. Applicant argues that the combination of Sullivan and Sharma fail to disclose “the information alert comprises at least one recommended change to the drug administered to the patient or the corresponding dosage information,” and “wherein the at least one recommended change to the drug administered to the patient or the corresponding dosage information is based on a predetermined relationship between the drug prescription information and the ECG information for the patient”. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained below. New claims 32 and 33 are addressed in the office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-14, 16, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, further in view of Jooste et al. (US Patent Application Publication 2020/0118686), hereinafter Jooste, and further in view of Garnett et al. (Garnett, C.E., Beasley, N., Bhattaram, V.A., Jadhav, P.R., Madabushi, R., Stockbridge, N., Tornøe, C.W., Wang, Y., Zhu, H. and Gobburu, J.V. (2008), Concentration-QT Relationships Play a Key Role in the Evaluation of Proarrhythmic Risk During Regulatory Review. The Journal of Clinical Pharmacology, 48: 13-18. https://doi.org/10.1177/0091270007307881), hereinafter Garnett.
Regarding claims 1 and 13, Sullivan teaches a system and method for providing patient alert information to a healthcare provider (HCP) (e.g. Par. [0006]), the system comprising:
a wearable medical device to be worn by a patient and comprising electrocardiogram (ECG) sensing electrodes configured to monitor electrocardiogram (ECG) information for the patient (e.g. Par. [0040]; Par. [0258]; Fig. 2: wearable device 100 with sensing electrodes 112); and
a remote server processor operably coupled to the wearable medical device (e.g. Par. [0381]) and configured to:
receive the ECG information for the patient from the wearable medical device (e.g. Fig. 8G: arrow 8005 shows the system receiving ECG data), 
receive, via the one or more HCP-controllable user interface parameters, one or more predetermined heart rate control criteria including one or more heart rate threshold values and a duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0011]: heart rate data is used; Par. [0026]: determine a risk threshold for the associated time period; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
receive, via the one or more HCP-controllable user interface parameters, one or more predetermined cardiac event parameters (e.g. Par. [0015]; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
monitor the ECG information for the patient for one or more heart rate control events based on the predetermined heart rate control criteria during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0232]: patients are monitored for cardiac events), 
determine whether one or more cardiac events occurred based on the one or more predetermined cardiac event parameters (e.g. Par. [0284]: parameters are analyzed to determine if an event is occurring), and
provide an informational alert to the HCP, the information alert comprising information on the one or more heart rate control events during the duration of time over which the predetermined heart rate control criteria is applied and information on the one or more cardiac events if the one or more cardiac events are determined to have occurred (e.g. Par. [0468]: feedback provided to the medical provider).
However, Sullivan fails to disclose receiving, by the remote server processor, drug prescription information comprising identification of a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters; wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received; and providing, by the remote server processor, an informational alert to the HCP, the information alert comprising at least one recommended change to the drug administered to the patient or the corresponding dosage information, wherein the at least one recommended change to the drug administered to the patient or the corresponding dosage information is based on a predetermined relationship between the drug prescription information and the ECG information for the patient. 
Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known to receive drug prescription information comprising a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters (e.g. Par. [0093]: lines 17-22); wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received (e.g. Fig. 4: steps 214-222, monitoring the patient after medication; Par. [0093]: patient is transmitted pre authorized drug prescription; Par. [0095]: patient is monitored after medicine is taken); and providing, by the remote server processor, an informational alert to the HCP (e.g. Fig. 4: step 238: notify HCP; Par. [0106]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan to include receiving drug prescription information and updating the alert to the HCP as taught by Sharma in order to provide the predictable results of providing improved care to the patient. 
However, Sullivan in view of Sharma fails to disclose wherein the information alert comprises at least one recommended change to the drug administered to the patient or the corresponding dosage information, wherein the at least one recommended change to the drug administered to the patient or the corresponding dosage information is based on a predetermined relationship between the drug prescription information and the ECG information for the patient.
Jooste is directed to methods and systems for managing the collection of user data, including medicine regimen data. Jooste discloses the information alert comprising at least one recommended change to the drug administered to the patient or the corresponding dosage information (Par. [0212]: report provided to medical provider that can include determining changes in drug dosage, “Any classification of an individual as to likelihood of onset and/or stage of progression of a condition (including a neurodegenerative condition) according to the principles herein can be transmitted… to a medical practitioner…to allow formulation of a course of treatment for the individual or to modify an existing course of treatment, including to determine a change in dosage of a drug, biologic or other pharmaceutical agent to the individual or to determine an optimal type or combination of drug, biologic or other pharmaceutical agent to the individual”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the information alert comprising at least one recommended change to the drug administered to the patient or the corresponding dosage information as taught by Jooste in order to provide the predictable results of determining an optimal type of drug given to the patient. 
However, Sullivan in view of Sharma and Jooste fails to disclose wherein the at least one recommended change to the drug administered to the patient or the corresponding dosage information is based on a predetermined relationship between the drug prescription information and the ECG information for the patient. 
Garnett is directed towards determining the relationship between the drug concentration and QT interval. Garnett discloses determining relationships between drug concentrations and the QT (e.g. ECG) interval of a user in order to determine correct dosing for a user (e.g. Abstract; Page 14, left column, first full paragraph: the concentration-QT relationship has been used to make dose adjustments; Page 14, left column, section titles “HISTORICAL PERSPECTIVE”: “Antiarrhythmic  and  non-antiarrhythmic  drugs  that prolong  the  QT  interval  have  been  shown  to  do  so in  a  dose-  or  concentration-dependent  manner.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma and Jooste to include the recommended change being based on a predetermined relationship between the drug prescription information and the ECG information for the patient as taught by Garnett in order to provide the predictable results of determining the correct and effective drug dosage for users.
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 2 and 14, Sullivan further teaches wherein the one or more cardiac events comprises a bradycardia event (e.g. Par. [0013]; Par. [0059]).
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 4 and 16, Sullivan further teaches wherein the one or more cardiac events comprises a tachycardia event (e.g. Par. [0013]; Par. [0059]).
Claim 1 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 6, Sullivan further teaches wherein the one or more predetermined cardiac event parameters comprises at least one of identification of abnormal heart rates, identification of abnormal morphologies, identification of ventricular ectopic beats (VEBs), identification of supraventricular ectopic beats (SVEBs), an atrial fibrillation duration threshold, a heart pause duration threshold, identification of ventricular runs, identification of ventricular bigeminy, identification of ventricular trigeminy, supraventricular tachycardia onset and offset thresholds, identification of 2nd Atrioventricular (AV) block, and identification of 3rd AV block (e.g. Par. [0385]: abnormal heart rate and morphologies are detected).
Claim 1 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 8, Sullivan further teaches wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]: time period comprises less than one week).
Claim 1 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 9, Sullivan further teaches wherein determining whether one or more cardiac events occurred based on the one or more predetermined cardiac event parameters comprises monitoring the ECG information for the patient during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Pars. [0009]-[0010]; Par. [0289]).
Claim 1 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 10, Sullivan further teaches wherein the informational alert to the HCP comprises information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0284]: determining if event is occurring; Par. [0468]: feedback provided to the medical provider), information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during a first period of time before the duration of time over which the predetermined heart rate control criteria is to be applied, and information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during a second period of time after the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0384]: subject is monitored for cardiac risk using physiological measurements made at multiple time periods before the onset of an event; Par. [0468]: feedback provided to the medical provider).
Claim 10 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 11, Sullivan further teaches wherein the first period of time comprises at least one of one day, three days, five days, one week, and two weeks and the second period of time comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]).
Claim 1 is obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claim 12, Sullivan further teaches output circuitry operably coupled to the remote server processor and configured to output the information alert to the HCP (e.g. Fig. 5: wearable device can output data to HCP 108; Par. [0506]).
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 32 and 33, Sullivan further discloses wherein the information alert further comprises at least one recommended change to at least one prescribed period of physical activity for the patient (e.g. Par. [0310]: the recommendation can include the suggestion of lessening physical activity).
Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, further in view of Jooste et al. (US Patent Application Publication 2020/0118686), hereinafter Jooste, and further in view of Garnett et al. (Garnett, C.E., Beasley, N., Bhattaram, V.A., Jadhav, P.R., Madabushi, R., Stockbridge, N., Tornøe, C.W., Wang, Y., Zhu, H. and Gobburu, J.V. (2008), Concentration-QT Relationships Play a Key Role in the Evaluation of Proarrhythmic Risk During Regulatory Review. The Journal of Clinical Pharmacology, 48: 13-18. https://doi.org/10.1177/0091270007307881), hereinafter Garnett, as applied to claims 2, 4, 14, and 16 above, and further in view of Weinstein et al. (International Publication WO 2019/030746 – APPLICANT CITED ON 08/19/2020 IDS), hereinafter Weinstein.
Claims 2 and 14 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 3 and 15, Sullivan fails to teach wherein the one or more predetermined cardiac event parameters comprises at least one of a bradycardia onset threshold and a bradycardia offset threshold.
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a bradycardia onset threshold and a bradycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the parameters comprising bradycardia onset/offset thresholds as taught by Weinstein in order to provide the predictable results of improving safety and detecting potential bradycardia events. 
Claims 4 and 16 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 5 and 17, Sullivan fails to teach wherein the one or more predetermined cardiac event parameters comprise at least one of a tachycardia onset threshold and a tachycardia offset threshold. 
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a tachycardia onset threshold and a tachycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the parameters comprising tachycardia onset/offset thresholds as taught by Weinstein in order to provide the predictable results of improving safety and detecting potential tachycardia events.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, further in view of Jooste et al. (US Patent Application Publication 2020/0118686), hereinafter Jooste, and further in view of Garnett et al. (Garnett, C.E., Beasley, N., Bhattaram, V.A., Jadhav, P.R., Madabushi, R., Stockbridge, N., Tornøe, C.W., Wang, Y., Zhu, H. and Gobburu, J.V. (2008), Concentration-QT Relationships Play a Key Role in the Evaluation of Proarrhythmic Risk During Regulatory Review. The Journal of Clinical Pharmacology, 48: 13-18. https://doi.org/10.1177/0091270007307881), hereinafter Garnett, as applied to claims 1 and 13 above, and further in view of Gunderson (International Publication WO 2018/026477 – APPLICANT CITED ON 08/19/2020 IDS).
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 7 and 18, Sullivan fails to disclose wherein the one or more heart rate threshold values comprises at least one of average daytime heart rate, average nighttime heart rate, maximum daytime heart rate, maximum nighttime heart rate, minimum daytime heart rate, and minimum nighttime heart rate.
Gunderson, in a similar field of endeavor, teaches a medical device system. Gunderson teaches it is known for the heart rate threshold values to comprise average nighttime heart rate (e.g. Abstract; Page 2, lines 14-28; Page 5 line 29 – Page 6, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the heart rate threshold value being average nighttime heart rate as taught by Gunderson in order to provide the predictable results of generating an alert indicating a change in cardiac function of a user while the user is sleeping.
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, further in view of Jooste et al. (US Patent Application Publication 2020/0118686), hereinafter Jooste, and further in view of Garnett et al. (Garnett, C.E., Beasley, N., Bhattaram, V.A., Jadhav, P.R., Madabushi, R., Stockbridge, N., Tornøe, C.W., Wang, Y., Zhu, H. and Gobburu, J.V. (2008), Concentration-QT Relationships Play a Key Role in the Evaluation of Proarrhythmic Risk During Regulatory Review. The Journal of Clinical Pharmacology, 48: 13-18. https://doi.org/10.1177/0091270007307881), hereinafter Garnett, as applied to claims 1 and 13 above, and further in view of Boileau et al. (US Patent 7,142,911 – APPLICANT CITED ON 07/01/2020 IDS), hereinafter Boileau.
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 27 and 30, Sullivan fails to teach wherein the corresponding dosage information comprises corresponding dosage times for the patient and to update the informational alert to the HCP comprises the remote server processor being configured to: generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient; and update the informational alert to the HCP to include at least a portion of the graphical representation.
Sharma teaches methods and systems for adjustments of treatment. Sharma discloses wherein the corresponding dosage information comprises corresponding dosage times for the patient (e.g. Page 20, left column, lines 3-10: medication was provided to patients within pre-specified times).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the corresponding dosage information comprising corresponding dosage times for the patient as taught by Sharma in order to provide the predictable results of determining when the patient was administered the medication. 
Boileau teaches an implantable cardiac stimulation device that is configured to monitor the effects of antiarrhythmic drugs. Boileau teaches it is known to generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient (e.g. Col. 18, line 41 – Col. 19, line 9); and update the informational alert to the HCP to include at least a portion of the graphical representation (e.g. Fig. 5: steps 310 and 312: display trend data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the generation of trends and updating the alert as taught by Boileau in order to provide the predictable results of determining the efficacy of the administered drug. 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, further in view of Jooste et al. (US Patent Application Publication 2020/0118686), hereinafter Jooste, and further in view of Garnett et al. (Garnett, C.E., Beasley, N., Bhattaram, V.A., Jadhav, P.R., Madabushi, R., Stockbridge, N., Tornøe, C.W., Wang, Y., Zhu, H. and Gobburu, J.V. (2008), Concentration-QT Relationships Play a Key Role in the Evaluation of Proarrhythmic Risk During Regulatory Review. The Journal of Clinical Pharmacology, 48: 13-18. https://doi.org/10.1177/0091270007307881), hereinafter Garnett, as applied to claims 1 and 13 above, and further in view of Ramahi (Ramahi T. Beta blocker therapy for chronic heart failure. Am Fam Physician. 2000 Nov 15;62(10):2267-2274).
Claims 1 and 13 are obvious over Sullivan, Sharma, Jooste, and Garnett as indicated above. Regarding claims 28 and 31, Sullivan fails to teach wherein the corresponding dosage information comprises corresponding dosage times for the patient and the drug administered to the patient comprises at least one of acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol, and wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Sharma teaches methods and systems for adjustments of treatment. Sharma discloses wherein the corresponding dosage information comprises corresponding dosage times for the patient (e.g. Page 20, left column, lines 3-10: medication was provided to patients within pre-specified times) and further discloses the drug to comprise acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol (e.g. Page 13, table section titled “Beta blocker” and “Combined alpha and beta blockers”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the corresponding dosage information comprising corresponding dosage times for the patient and the drug comprising acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol as taught by Sharma in order to provide the predictable results of managing abnormal heart rhythms. 
However, Sullivan in view of Sharma, Jooste, and Garnett does not teach wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Ramahi is directed towards describing beta blocker therapy for chronic heart failure. Ramahi teaches it is known for the dosage to be 3.125mg taken twice a day (e.g. section titled “DOSING”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma, Jooste, and Garnett to include the dosage being 3.125mg taken twice a day as taught by Ramahi in order to provide the predictable results of managing abnormal heart rhythms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792